Title: To Alexander Hamilton from Josias Carvel Hall, 30 June 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace June 30th—99
          
          I have constantly urged the Necessity of Punctuality in Returns to the Major’s. They complain they can not obtain them. Some of the recruiting Stations are out of the Line of regular Communication, other at more or less distant Periods. I despair of Regularity in this Respect ’till they begin to concentrate. I have repeatedly urged the Officers to forward, all those Documents which  are to regulate the accountability for Money & directed the Pay Master to the same Purpose. But not with the desired Success. I have been very cautious in the advance of Money, directing only such occasional Supplies, as to prevent the recruiting Service from languishing; & am governed in this Respect by the best Information I can obtain of their Success. I do not think it advisable to call the Recruits together, untill there are more enlisted Officers must be called off to take charge of them.
          our Corps is by no means compleat. Some of the Men have been enlisted above two Month. Will they not expect their Pay, before it may be thought proper to assemble them at the Regimental Rendezvous? There is no Surgeon appointed or he might be sent to examin them at their respective Stations. Shall a Surgeon be as employed at each? I will at anytime give my cooperation. Your circular Instructions on this Point are now before me. But they may not at this Time & in this Instance be so conveniently carried into Effect in the 9th Regt. as in some others. Permit me to quote a  Paragraph of Major Bealls Letter of the 25th
          “Basil Beall a near Relation has enlisted with Capt. Beall. I think him clever. His acquaintances speak very highly of him. If it is convenient to remove him to that of Cadet; it would be a gratification to me.” To an Officer of Delicacy there may be some Inconvenience in having a near Relation in the Ranks. It may in some Instances tend to a Relaxation of Decipline.  On the other Hand he should not be placed in the Line of advancement unless 	qualified to make a good Officer. It is submited to your Determination. I have enclosed you an unsigned Report of a Desertion & have directed a Copy to be forwarded to the commanding officer at Wilmington. I believe there is a recruiting Station there
          With great Consideration I am Sir Yr Most Obedt Servt
          
            J. Carvel Hall
          
        